NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CHRISTOPHER BURTON,                 )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D13-2904
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed August 29, 2014.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.




LaROSE, Judge.


             Christopher Burton appeals the postconviction court's order denying his

motion to correct an illegal sentence filed under Florida Rule of Criminal Procedure

3.800(a). Because Mr. Burton received a mandatory sentence of life without the
possibility of parole for a first-degree murder he committed when he was sixteen years

old, we reverse the portion of the postconviction court's order summarily denying his

motion and remand the case for further proceedings consistent with Miller v. Alabama,

132 S. Ct. 2455 (2012), and Toye v. State, 133 So. 3d 540 (Fla. 2d DCA 2014). See

also Baker v. State, 138 So. 3d 1175 (Fla. 2d DCA 2014); Landrum v. State, 133 So. 3d
601 (Fla. 2d DCA 2014).

             Reversed and remanded.




KHOUZAM and BLACK, JJ., Concur.




                                          -2-